Citation Nr: 0113336	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for basic eligibility for 
entitlement to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

This appeal arises from an April 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, that the appellant was not eligible for VA benefits 
as he did not have the required military service; he was 
subsequently advised that his claim was being denied as no 
new and material evidence had been submitted.
FINDINGS OF FACT

1.  In an unappealed decision dated in a July 1991, the RO 
denied the appellant's claim for basic eligibility for 
entitlement to VA benefits.

2.  Evidence received since the July 1991 rating decision, 
which consists of four copies of an Affidavit for Philippine 
Army Personnel, a letter from the Philippine Veterans Affairs 
Office, and two letters from the Camp General Emilio 
Aguinaldo Office of the Adjutant General, is either 
cumulative in nature or of no probative value.


CONCLUSION OF LAW

The evidence received since the RO denied the appellant's 
claim for basic eligibility for entitlement to VA benefits, 
in a decision dated in July 1991, is not new and material; 
the appellant's claim may not be reopened. 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is requesting that his claim for basic 
eligibility for entitlement to VA benefits be reopened.  The 
appellant's claim for basic eligibility for entitlement to VA 
benefits had been denied in a July 1991 decision in which it 
was concluded that there was no record that the appellant was 
a member of the Philippine Commonwealth Army, USAFFE inducted 
into the service of the Armed Forces of the United States or 
had recognized guerrilla service.  The evidence pertinent to 
the issue of basic eligibility for entitlement to VA 
benefits, which was of record at the time of the decision, 
was a report from the Veterans Federation of the Philippines, 
an Affidavit for Philippine Army Personnel, and a report from 
the United States Army Reserve Personnel Center which 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including no recognized 
guerrilla service, in the service of the Armed Forces of the 
United States..

In summary, the RO concluded that, as the service department 
had certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including no recognized 
guerrilla service, in the service of the Armed Forces of the 
United States, the appellant did not have recognized service 
so as to confer eligibility for VA benefits.  It was noted 
that VA had no authority to amend or change the finding by 
the service department.

In determining whether to reopen a previously denied claim, 
the Board of Veterans' Appeals (Board) must first determine 
whether the evidence is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If it is determined that new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The documents which have been made part of the record since 
the July 1991 decision include four copies of the Affidavit 
for Philippine Army Personnel, a letter from the Philippine 
Veterans Affairs Office, and two letters from the Camp 
General Emilio Aguinaldo Office of the Adjutant General.

In attempting to reopen his claim, the appellant again avers 
that he had active service as a member of USAFFE inducted 
into the service of the Armed Forces of the United States 
during World War II.  Some of the documents which have been 
received, including the letter from the Philippine Veterans 
Affairs Office, and two letters from the Camp General Emilio 
Aguinaldo Office of the Adjutant General, are new in the 
sense that they were not previously of record but they 
contain the essentially the same information that was 
previously considered by the Department of the Army in its 
certifications of February and June 1991, which determined 
that the appellant did not have recognized service for 
purposes of entitlement to VA benefits. 

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that the "VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces." Id.; see also Spencer v. 
West, 13 Vet. App. 376, 380 (2000).  The records the 
appellant has submitted contain essentially the same 
information that was before the RO at the time of its 1991 
decision.  That is, it is cumulative of the previously 
considered evidence or of no probative value and, by itself 
or in connection with the remaining evidence of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim as it provides no basis 
for verification of the veteran's claimed recognized service.  
38 C.F.R. § 3.203(a) (2000); Duro, supra.  Under these 
circumstances, the Board finds that the appellant has failed 
to submit new and material evidence to reopen his claim for 
basic eligibility for entitlement to VA benefits.  
Accordingly the appeal is denied.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen his claim for basic 
eligibility for entitlement to VA benefits is denied.



		
	RICHARD F. WILLIAMS
	Member, Board of Veterans' Appeals



 

